STRINGER, Judge.
Steven Handley appeals the summary denial of his motion for postconviction relief, filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the order of the trial court denying Handley’s claim. Our affirmance is without prejudice for Handley to file a timely, facially sufficient rule 3.850 motion to withdraw plea based on a manifest injustice. See Bradford v. State, 869 So.2d 28 (Fla. 2d DCA 2004). Any such motion will not be considered successive.
Affirmed.
SALCINES and KELLY, JJ., Concur.